Citation Nr: 0909884	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-03 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Saint Francis Hospital from January 9, 2006 to January 11, 
2006.

2.  Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by St. 
John Medical Center from February 1, 2006 to February 8, 
2006.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to November 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Department of Veterans 
Affairs (VA) Medical Center in Muskogee, Oklahoma.

Procedural history

In a March 2006 determination, the VA Medical Center (VAMC) 
in Muskogee, Oklahoma denied payment or reimbursement of 
unauthorized medical expenses incurred at Saint Francis 
Hospital from January 8, 2006 to January 11, 2006.  
The Veteran filed a timely Notice of Disagreement (NOD) as to 
that determination.  In a June 2006 determination, the VAMC 
granted payment or reimbursement of unauthorized medical 
expenses for the first 24-hour period of that hospitalization 
but denied payment or reimbursement of unauthorized medical 
expenses incurred at that facility from January 9, 2006 to 
January 11, 2006.  The Veteran continued to express 
disagreement with the denial of payment or reimbursement for 
unauthorized medical expenses incurred from January 9, 2006 
to January 11, 2006, and he subsequently perfected an appeal 
of that denial.  

In a June 2006 determination, the VAMC granted payment or 
reimbursement of unauthorized medical expenses for the first 
24-hour period of hospitalization at 
St. John Medical Center from January 28, 2006 to February 8, 
2006 and denied payment or reimbursement of unauthorized 
medical expenses incurred at that facility from January 29, 
2006 to February 8, 2006.  The Veteran filed a timely NOD as 
to that determination.  In an August 2006 determination, the 
VAMC granted payment or reimbursement of unauthorized medical 
expenses from January 29, 2006 to January 31, 2006, but 
denied payment or reimbursement of unauthorized medical 
expenses incurred from February 1, 2006 to February 8, 2006.  
The Veteran continued to express disagreement with the denial 
of payment or reimbursement for unauthorized medical expenses 
incurred from February 1, 2006 to February 8, 2006, and he 
later perfected an appeal of that denial.


FINDINGS OF FACT

1.  At the time the Veteran received treatment in January and 
February 2006, service connection was in effect for major 
depression associated with recurrent ureterolithiasis, rated 
as 30 percent disabling; recurrent ureterolithiasis, rated as 
10 percent disabling; and bilateral shin splints, low back 
strain, hemorrhoids, and post excision of a sebaceous cyst of 
the left (major) scapula, all rated as zero percent 
disabling.  A combined disability rating of 40 percent was in 
effect.  He did not participate in a rehabilitation program.

2.  The Veteran received emergency medical care from Saint 
Francis Hospital starting on January 8, 2006 for complaints 
of pain and decreased function of his left upper extremity.  
Left radial nerve palsy and mild rhabdomyolysis were 
diagnosed.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services at Saint 
Francis Hospital.

4.  Due to the emergent nature of the Veteran's condition, VA 
care was not feasibly available at the time the Veteran 
initially received treatment from Saint Francis Hospital.

5.  The Veteran could have been transferred from Saint 
Francis Hospital to a VA facility on January 9, 2006.

6.  The Veteran received emergency medical care from St. John 
Medical Center starting on January 28, 2006 for agonal 
breathing.  The Veteran was treated for respiratory failure 
from a possible opioid overdose and aspiration pneumonia.

7.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services at St. John 
Medical Center.

8.  Due to the emergent nature of the Veteran's condition, VA 
care was not feasibly available at the time the Veteran 
initially received treatment from St. John Medical Center.

9.  The Veteran could have been transferred from St. John 
Medical Center to a VA facility on January 31, 2006.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility from January 9, 2006 through January 11, 2006 
have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.123 (2008).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility from February 1, 2006 through February 8, 
2006 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.123 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks payment or reimbursement of unauthorized 
medical expenses from services provided by Saint Francis 
Hospital from January 9, 2006 through January 11, 2006, and 
by St. John Medical Center from February 1, 2006 through 
February 8, 2006.  As was described in the introduction, the 
VAMC authorized reimbursement for the initial period of each 
hospitalization; it denied the claim as to the periods in 
question because it determined that the Veteran could have 
been feasibly transferred to a VA medical facility as of 
January 9 , 2006 as to the first hospitalization and as of 
February 1, 2006 as to the second hospitalization.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

However, the provisions of the VCAA are not applicable in 
cases, such as this, in which the sole issue is reimbursement 
of medical expenses under Chapter 17.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  This 
 is because a request for reimbursement is a not claim for a 
benefit as contemplated by 38 U.S.C. §§ 5100 et seq.  Cf. 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The Board further observes that the Veteran has been accorded 
due process.  All records pertaining to the hospitalizations 
at issue are of record.  The Veteran has argued the specific 
merits of the case and correctly identified the necessary 
elements to establish the claims.  The Veteran has retained 
the services of a representative.  He has not requested a 
Board hearing.

Relevant law and regulations

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).  Specifically, there 
must be a showing that:

(a)  The care and services rendered were either:

(1)  for an adjudicated service-connected disability, or

(2)  for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3)  for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4)  for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2008); and

(b)  The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c)  No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2008); see also Zimick, supra.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  In other words, 
failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  See Zimick, supra.

Regulations also provide that an emergency shall be deemed to 
have ended at that point when a VA physician has determined 
that, based on sound medical judgment, a veteran: (a) Who 
received emergency hospital care could have been transferred 
from the non-VA facility to a VA medical center for 
continuation of treatment for the disability, or (b) Who 
received emergency medical services, could have reported to a 
VA medical center for continuation of treatment for the 
disability.  From that point on, no additional care in a non-
VA facility will be approved for payment by VA.  38 C.F.R. § 
17.121 (2008).

The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, a 
veteran must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2008).

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not 
disjunctive.  See Melson, supra; compare Johnson, supra.  In 
other words, failure to satisfy any of the criteria precludes 
VA from paying unauthorized medical expenses incurred at a 
private facility.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



1.  Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Saint Francis Hospital from January 9, 2006 to January 11, 
2006.

Analysis

The record reflects that on January 8, 2006, the Veteran 
sought treatment at Saint Francis Hospital for complaints of 
pain and decreased function of his left upper extremity.  The 
Veteran was diagnosed with a left radial nerve palsy and mild 
rhabdomyolysis.  He remained hospitalized there until January 
11, 2006.

The Veteran is seeking entitlement to reimbursement for 
medical care rendered to him by Saint Francis Hospital from 
January 9, 2006 to January 11, 2006.  As was alluded to 
above, reimbursement has been authorized for his initial day 
of hospitalization, January 8, 2006.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. 
§ 1703(a).  If not authorized, it must be determined whether 
the claimant is otherwise entitled to payment or 
reimbursement for services.  See 38 U.S.C.A. §1728(a) and the 
Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. 
§ 1725.  See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the Veteran has not argued, nor does the 
evidence suggest, that prior authorization for private 
medical treatment from January 8 through January 11, 2006 was 
obtained.  While the Veteran alleges in his May 2006 NOD and 
his January 2007 VA Form 9 that the VAMC told him to call an 
ambulance when he thought he was having a stroke, he has not 
asserted that the VAMC said that they would pay or reimburse 
him for his private medical treatment.

The Board will explore 38 U.S.C.A. § 1728 and 1725 in turn.

38 U.S.C.A. § 1728

The Veteran's service connected disabilities at the time of 
this treatment were limited to major depression associated 
with recurrent ureterolithiasis, rated as 30 percent 
disabling; recurrent ureterolithiasis, rated as 10 percent 
disabling; and bilateral shin splints, low back strain, 
hemorrhoids, and post excision of a sebaceous cyst of the 
left (major) scapula, all rated as zero percent disabling.  A 
combined disability rating of 40 percent was in effect.  

[The Veteran noted in his January 2007 VA Form 9 that he is 
now 100 percent disabled.  However, a December 2006 rating 
decision reflects that a total disability rating based on 
individual unemployability (TDIU) was granted effective April 
14, 2006.  Therefore, the Veteran was not permanently and 
totally disabled at the time of this treatment, in January 
2006.]  

The Veteran was treated at St. Francis Hospital for left 
radial nerve palsy and mild rhabdomyolysis.  The medical care 
at issue is not related to his service-connected major 
depression, recurrent ureterolithiasis, bilateral shin 
splints, low back strain, hemorrhoids, and post excision of a 
sebaceous cyst of the left (major) scapula.  Moreover, such 
care cannot be said to be for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability.  In that regard, a 
VA nurse in March 2006 and a VA physician in June 2006 
determined that treatment was not rendered for a service-
connected disability nor adjunct to a service-connected 
disability.  Nor was the Veteran participating in a 
rehabilitation program.

As noted above, the provisions in 38 C.F.R. § 17.120 are 
conjunctive, not disjunctive.  See Melson, supra; compare 
Johnson, supra.  Because the Veteran has not met the 
requirements of (a) [treatment for a service connected 
disability], the Board need not address (b) [medical 
emergency] and (c) [VA facilities not feasibly available].  
However, for the sake of completeness, the Board will do so.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide in the alternative].  

With respect to the second criteria, a medical emergency, the 
Veteran was treated at Saint Francis Hospital for pain and 
decreased function of the left upper extremity.  Although the 
VA nurse opined differently in March 2006, the medical 
opinion from the VA physician in June 2006 indicates that the 
Veteran was treated by Saint Francis Hospital for a medical 
emergency.  Accordingly, the evidence demonstrates that the 
care provided to the Veteran was for a medical emergency.  
See 38 U.S.C.A. 
§ 1728(a)(1) (West 2002); 38 C.F.R. § 17.120(b) (2008).

With respect to the third criteria, while the VA nurse 
rendered a negative opinion in March 2006, the medical 
opinion from the VA physician in June 2006 indicates that the 
medical condition prevented the Veteran from traveling to the 
nearest VA facility at the time of hospitalization and that 
VA facilities were not feasibly available to provide the 
emergency services required by the Veteran.  Therefore, the 
Board finds that VA facilities were not feasibly available to 
the Veteran. 
See 38 U.S.C.A. § 1728(a)(3) (West 2002); 38 C.F.R. § 
17.120(c) (2008).

As to when the Veteran's medical emergency ended, as noted in 
the law and regulations section above, under 38 C.F.R. § 
17.121 payment or reimbursement "will not be approved for any 
period beyond the date for which the medical emergency 
ended."  An emergency shall be deemed to have ended when a VA 
physician has determined that the Veteran could have been 
transferred to a VA medical center for continuation of 
treatment or when the Veteran could have reported to a VA 
medical center for treatment.  See 38 C.F.R. § 17.121.

In this case, the June 2006 opinion of the VA physician 
states that the Veteran was stable for transfer within 24 
hours of his treatment beginning on January 8, 2006.  There 
are no other opinions that address the question of when the 
Veteran's emergency ended [except for the March 2006 opinion 
of the VA nurse who determined that there was no medical 
emergency in the first place].  

While the Veteran in his January 2007 VA Form 9 asserts that 
the emergency room doctors and the ambulance technicians 
thought he was having a stroke, he has not presented any 
medical opinions showing that the medical emergency continued 
after the first 24-hour period of his hospitalization.  The 
Veteran has had ample opportunity to submit competent medical 
evidence showing that the medical emergency continued after 
the first 24-hour period of his hospitalization, and he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

In short, the Board accepts the VA physician's opinion as the 
only competent evidence as to when the medical emergency 
ended.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].

The Veteran's January 2007 VA Form 9 reflects in essence his 
argument that VA paid for the first day, that he was only at 
Saint Francis Hospital for a little over two days after the 
initial 24-hour period of hospitalization, and that he was 
addled during that hospitalization due to medications.  

VA regulations clearly state that VA will not pay or 
reimburse unauthorized private medical care beyond the point 
the Veteran could have been transferred or reported to a 
VAMC.  As has been discussed above, the medical evidence 
indicates that the Veteran was stable for transfer within 24 
hours of his treatment.  Further, the fact that VA approved 
payment or reimbursement for medical treatment in the first 
24-hour period of the hospitalization does not mean that the 
remaining period of hospitalization was also for a medical 
emergency.  

The Board additionally notes that when the emergency ended 
and transfer to a VA facility was feasible is based on 
medical judgment and is not based on the Veteran's state of 
mind.  To the extent the Veteran is arguing that he was 
unaware that he had to be transferred to avoid liability for 
his private medical care, the Board notes that ignorance of a 
regulation by a veteran or by the person responsible for 
making health care decisions on a veteran's behalf can not be 
used as an excuse.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947).

In conclusion, for the reasons and bases expressed above, the 
Board finds that the 
Veteran is not entitled to payment or reimbursement of the 
cost of unauthorized medical services provided by Saint 
Francis Hospital from January 9, 2006 through January 11, 
2006 under 38 U.S.C.A. § 1728, as implemented at 38 C.F.R. 
§§ 17.120, 17.121.

The Veterans Millennium Healthcare and Benefits Act

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 
C.F.R. §§ 17.1000-1003 (2008).  

It is undisputed that the Veteran was enrolled in the VA 
health care system and had received medical services prior to 
January 2006; that he is financially liable to Saint Francis 
Hospital for his treatment from January 9, 2006 through 
January 11, 2006; that the Veteran does not have any form of 
health insurance or coverage; that the Veteran does not have 
any legal recourse against a third party that will pay all or 
part of the bills; and that the Veteran's left upper 
extremity symptomatology was unrelated to a workplace 
accident or injury.

38 U.S.C.A. § 1725 further requires that the treatment for 
which payment or reimbursement is sought be emergent in 
nature.  See 38 U.S.C.A. § 1725(a) (West 2002).  
In particular, emergency treatment is defined as medical care 
or services furnished "until such time as the veteran can be 
transferred safely to a Department facility or other Federal 
facility."  See 38 U.S.C.A. § 1725(f)(1)(C) (West 2002).

The Board notes that according to the December 2006 Statement 
of the Case (SOC), the Veteran's claim appeared to meet all 
the requirements for payment of unauthorized medical expenses 
at a non-VA medical facility except for the requirement of 
emergent circumstances.  The SOC concluded that the Veteran's 
condition was not an emergency after the first 24-hour period 
of the hospitalization, and VA facilities were available.  

As discussed above, the competent medical evidence of record 
in fact demonstrates that the Veteran could have been 
transferred to a VA medical facility on January 9, 2006.  The 
Veteran, accordingly, is not eligible for payment or 
reimbursement of medical expenses from January 9, 2006 
through January 11, 2006 under 38 U.S.C.A. § 1725.

Conclusion

In summary, the Board finds that the Veteran is not entitled 
to payment or reimbursement of the cost of unauthorized 
medical services from January 9, 2006 through January 11, 
2006 under 38 U.S.C.A. § 1728, as implemented at 38 C.F.R. §§ 
17.120, 17.121.  The Board also finds that the Veteran is not 
entitled to payment or reimbursement of the cost of 
unauthorized medical services from January 9, 2006 through 
January 11, 2006 under the provisions of 38 U.S.C.A. § 1725.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by St. 
John Medical Center from February 1, 2006 to February 8, 
2006.

The Veteran is seeking entitlement to reimbursement for 
medical care rendered to him by the St. John Medical Center 
from February 1, 2006 to February 8, 2006.  As was alluded to 
above, reimbursement has been authorized for his initial 
period of hospitalization from January 28, 2006 to January 
31, 2006.

The law and regulations applicable to this issue are 
identical to those stated above.

Analysis

The record reflects that on January 28, 2006, the Veteran was 
treated at St. John Medical Center for agonal breathing.  The 
Veteran was treated for respiratory failure from a possible 
opioid overdose and aspiration pneumonia.  He remained 
hospitalized there until February 8, 2006.

In this case, the Veteran has not argued, nor does the 
evidence suggest, that prior authorization for private 
medical treatment from January 28, 2006 through February 8, 
2006 was obtained.

The Board will explore 38 U.S.C.A. § 1728 and 1725 in turn.

38 U.S.C.A. § 1728

The Board again notes that the December 2006 rating decision 
reflects that a total disability rating based on individual 
unemployability (TDIU) was granted effective April 14, 2006.  
Therefore, the Veteran was not permanently and totally 
disabled at the time of this treatment in January and 
February 2006.  

The Veteran was treated for respiratory failure from a 
possible opioid overdose and aspiration pneumonia.  The 
medical care at issue is not related to his service-connected 
major depression, recurrent ureterolithiasis, bilateral shin 
splints, low back strain, hemorrhoids, and post excision of a 
sebaceous cyst of the left (major) scapula.  Moreover, such 
care cannot be said to be for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability.  

While February 6, 2006 treatment records note that the 
Veteran had visual hallucinations and bipolar disorder, the 
medical evidence does not show that the Veteran was being 
treated for his service-connected major depression.  
Moreover, the medical evidence does not show that the 
possible opioid overdose was due to the service-connected 
major depression.  

A VA nurse in June 2006 and a VA physician in August 2006 
determined that the medical treatment at issue was not 
rendered for a service-connected disability nor adjunct to a 
service-connected disability.  Nor was the Veteran 
participating in a rehabilitation program.  The Veteran 
accordingly does not meet the requirements of 
38 C.F.R. § 17.120(a)
 
With respect to the second criteria, a medical emergency, the 
Veteran was treated at the St. John Medical Center for agonal 
breathing.  The medical opinions from the VA nurse in June 
2006 and the VA physician in August 2006 indicate that the 
Veteran was treated by St. John Medical Center for a medical 
emergency.  Accordingly, the evidence demonstrates that the 
care provided to the Veteran was for a medical emergency.  
See 38 U.S.C.A. § 1728(a)(1) (West 2002); 38 C.F.R. 
§ 17.120(b) (2008).

With respect to the third criteria, the medical opinion from 
the VA physician in August 2006 indicates that the medical 
condition prevented the Veteran from traveling to the nearest 
VA facility at the time of hospitalization and that VA 
facilities were not feasibly available to provide such 
emergency services.  Therefore, the Board finds that VA 
facilities were not feasibly available to the Veteran.  See 
38 U.S.C.A. § 1728(a)(3) (West 2002); 38 C.F.R. § 17.120(c) 
(2008).

As to when the Veteran's medical emergency ended, the August 
2006 opinion of the VA physician states that the Veteran was 
stable for transfer on January 31, 2006.  There are no other 
opinions that address the question of whether the Veteran's 
emergency ended, except for the June 2006 opinion of the VA 
nurse which similarly indicated that the emergency ended 
after the first 24-hour period of hospitalization.  

In his February 2007 VA Form 9, the Veteran asserts that his 
doctors at St. John Medical Center did not want to transfer 
him because of his pneumonia.  The records of 
hospitalization, however, do not so indicate.  The Veteran's 
account of what his doctors believed is not competent medical 
evidence showing that his medical emergency continued after 
January 31, 2006.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) [a claimant's account of what a physician purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence].  The Veteran has had 
ample opportunity to submit competent medical evidence 
showing that the medical emergency continued after January 
31, 2006, and he has failed to do so.  See 38 U.S.C.A. § 
5107(a) (West 2002).

The Veteran argues, as does his representative in a January 
2007 VA Form 646, that VA paid for the care through January 
31, 2006, and that he does not understand why VA does not pay 
for the rest of the care.  He also indicates that he did not 
know that he could have been transferred and was not in a 
state of mind due to medications to be able to request a 
transfer.  The Board again notes that the regulations 
specifically require that VA not pay or reimburse 
unauthorized medical care beyond when the medical emergency 
ended.  The Board also notes that the fact that VA approved 
payment or reimbursement of medical treatment from January 28 
to January 31, 2006 does not mean that the remaining period 
of hospitalization was also for a medical emergency.  As has 
been discussed above, the medial evidence of record is to the 
contrary, i.e., that the emergency had ended as of January 1, 
2006 and the Veteran could have been transferred to a VA 
facility.  

As the Veteran's argument that he was unaware - and could not 
have been aware -   that he had to be transferred to avoid 
liability for his private medical care, the Board again notes 
that ignorance of a regulation on the part of the Veteran or 
whoever was responsible for making health care decisions on 
his behalf can not be used as an excuse.  See Morris, supra.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the 
Veteran is not entitled to payment or reimbursement of the 
cost of unauthorized medical services provided by the St. 
John Medical Center from February 1, 2006 through February 8, 
2006 under 38 U.S.C.A. § 1728, as implemented at 38 C.F.R. §§ 
17.120, 17.121.

The Veterans Millennium Healthcare and Benefits Act

According to the December 2006 SOC, the Veteran's claim 
appeared to meet all the requirements for payment of 
unauthorized medical expenses at a non-VA medical facility 
except for the requirement of emergent circumstances.  The 
SOC concluded that the Veteran's condition was not an 
emergency after January 31, 2006 and that  VA facilities were 
available.  

As discussed above, the competent medical evidence of record 
demonstrates that the Veteran could have been transferred to 
a VAMC or to another Federal facility on February 1, 2006.  
The Veteran, accordingly, is not eligible for payment or 
reimbursement of medical expenses from February 1, 2006 
through February 8, 2006 under 38 U.S.C.A. § 1725.

Conclusion

In summary, the Board finds that the Veteran is not entitled 
to payment or reimbursement of the cost of unauthorized 
medical services from February 1, 2006 through February 8, 
2006 under 38 U.S.C.A. § 1728, as implemented at 38 C.F.R. §§ 
17.120, 17.121.  The Board also finds that the Veteran is not 
entitled to payment or reimbursement of the cost of 
unauthorized medical services from February 1, 2006 through 
February 8, 2006 under the provisions of 38 U.S.C.A. § 1725.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Saint Francis Hospital from January 9, 2006 through January 
11, 2006 is denied.

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by St. 
John Medical Center from February 1, 2006 through February 8, 
2006 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


